 

EXHIBIT 10.40

 

January 24, 2003

 

Alan Black

1400 Seaport Boulevard

Redwood City, CA 94063

 

Re: Amended and Restated Employment Terms

 

Dear Alan:

 

This letter sets forth the terms of your employment at Openwave Systems Inc.
(the “Company”) and memorializes that to which we previously agreed. This letter
supersedes all prior agreements relating to the terms of your employment, except
for the Change of Control Severance Agreement dated October 12, 2001, between
you and the Company (the “Change of Control Agreement”), the Company’s Executive
Severance Benefit Policy, and the Confidentiality and Invention Assignment
Agreement between you and the Company (the “Confidentiality and Invention
Assignment Agreement”). As we previously agreed, the terms set forth below are
effective as of October 1, 2002. Capitalized terms used in this letter have the
meanings set forth on the attached Exhibit A.

 

Your title will continue to be Senior Vice President, Corporate Affairs and
Chief Financial Officer and you will continue to report to me. Your monthly base
salary is $22,920 per month or $275,000 on an annualized basis. In addition,
based upon achievement of financial and other performance objectives by the
Corporation under the Corporation’s “Corporate Incentive Plan”, the Company
shall pay to you an annual incentive cash award based upon a target which shall
be fifty percent (50%) of your base salary, with the actual annual incentive
cash award determined to be below, at, or above target, based upon the Company’s
achievement level against the financial and performance objectives.
Notwithstanding the foregoing, the Corporate Incentive Plan does not currently
permit any payments until the Company is profitable.

 

In addition, you will receive a bonus equal to $250,000 on each of the following
respective payment dates provided you are still employed with the Company on the
corresponding payment date. You will also be eligible for an additional
performance bonus of up to an additional $250,000 on each of the following
respective payment dates based upon the achievement of written Company financial
objectives corresponding to such payment date, established by the CEO in
consultation with the Compensation Committee of the Board. The payment dates are
March 31, 2003, and September 30, 2003.

 

If your employment is terminated without Cause by the Company prior to September
30, 2003, notwithstanding any other severance benefits to which you are
entitled, the Company shall promptly pay to you any remaining bonus payments
provided for in the preceding paragraph that have not yet been made and
correspond to dates after your termination date. As used herein, “Cause” means:
(i) gross negligence or willful misconduct in the performance of your duties to
the Company; (ii) repeated unexplained or unjustified absences from the Company;
(iii) a material and willful violation of any federal or state law which if made
public would injure the business or reputation of the Company as reasonably
determined by the Board of Directors of the Company; (iv) refusal or willful
failure to act in accordance with any specific lawful direction or order of the
Company or stated written policy of the Company; (v) commission of any act of
fraud with respect to the Company; or (vi) conviction of a felony or a crime
involving moral turpitude causing material harm to the standing and reputation
of the Company, in each case as reasonably determined by the Board of Directors
of the Company.

 

As an employee, you will also continue to be eligible to receive our standard
employee benefits except for matters that this letter provides you with more
valuable benefits than the Company’s standard policies.

 

You should be aware that your employment with the Company is for no specified
period and constitutes “at will” employment. As a result, you are free to resign
at any time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause, subject to the severance obligations under this letter.

 



--------------------------------------------------------------------------------

 

In consideration of the foregoing, you hereby reconfirm your obligations under
the Confidentiality and Invention Assignment Agreement.

 

Please review these terms to make sure they are consistent with your
understanding. If so, please send the original signed offer letter in the
provided envelope to Tim Silvera no later than five days after your receipt of
this letter.

 

       

Accepted by:

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

Don Listwin

President and CEO

     

Alan Black

 